DETAILED ACTION
This Office action is in response to the after-final amendment filed on 02 August 2022. Claims 19, 22, 23, 25, and 26 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19, 22, 23, 25, and 26 have been allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art of record teach or suggest a method for fabricating a ceramic heater for a semiconductor manufacturing apparatus or a ceramic heater fabricated by a method comprising the steps of mixing material powders of a titanium source, yttrium oxide, and aluminum nitride; and sintering the mixed material powders at a temperature of 1700-2000°C to produce a sintered body, wherein the material powders in the mixing step contain yttrium oxide in an amount of 1-5 wt%, and the sintered body contains Ti at a content of 17 to 31 ppm, and wherein the ceramic heater is fabricated to have a volume resistivity value of 2.0 x 109  to 5.0 x 1011  Ω-cm at a temperature of 400°C in an electric field of 500 V/mm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822